Order filed, April 2, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01126-CR
                                 ____________

                       NOEL GALVAN CERNA, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 155th District Court
                              Austin County, Texas
                       Trial Court Cause No. 2009R-0088


                                     ORDER

      The reporter’s record in this case was due January 18, 2013. See Tex. R.
App. P. 35.1. On January 28, 2013, this court ordered the court reporter to file the
record within 30 days. On February 15, 2013 Vicki Brown filed a motion for
extension of time to file the record which was GRANTED to March 21, 2013. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Vicki Brown, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Vicki Brown does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM